DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-9, 23-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “A controller in a first vehicle, comprising:”, “a speed reducing mechanism on a second vehicle being applied based on the electrical deceleration signal.”  In the disclosed invention, a second controller on the second vehicle applies the speed reducing mechanism [0036]-[0040].  Since the disclosed controller of the first vehicle does not appear to be capable of applying the speed reducing mechanism of the second vehicle, it is not clear what the recitation is intended to convey.
Claims 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “The controller as set forth in claim 3, wherein: the first brake valve is a foot brake valve; and the first control is a foot brake pedal.”  It is not clear how the specification of the first brake valve is a foot brake valve and the first control a foot brake pedal further defines the recited “Controller in a first vehicle”, which does not appear to include the valve.  The disclosed and claimed controller receives electrical signals.  It is not clear how the controller differs if that signal comes from a foot brake valve, a hand brake valve or any other valve capable of sending an electrical signal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  If the recitations do impart further limitation to the claim, the claim further fails to comply with 112(b) as it is unclear what is encompassed by any further limitation imparted by the claim language.  
Claim 7 recites “the second brake valve is a tractor protection valve; and the second control is a hand brake control. ”  It is not clear how the specification of the second brake valve is a tractor protection valve and the second control a hand brake control further defines the recited “Controller in a first vehicle”, which does not appear to include the valve.  The disclosed and claimed controller receives electrical signals.  It is not clear how the controller differs if that signal comes from a foot brake valve, a hand brake valve or any other valve capable of sending an electrical signal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  If the recitations do impart further limitation to the claim, the claim further fails to comply with 112(b) as it is unclear what is encompassed by any further limitation imparted by the claim language.  Claim 24 recites similar.
Claim 27 recites “The controller as set forth in claim 26”.  Claim 26 defines a “system” having a “first controller” and a “second controller”.  It is not clear if claim 27 is intended to include the system of claim 26, or improperly broaden the claim 1 a single controller.  It is also not clear which of the two controllers is “the controller”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brubaker (US# 2018/0015873).
	Brubaker discloses all the limitations of the instant claims including; a controller 74 in a first vehicle (tractor), comprising: an electrical input port 82a-c adapted to receive a first electrical signal, based on a presence of a first service brake demand associated with a first brake valve 34 or 34a on the first vehicle, and a second electrical signal, based on a presence of a second service brake demand associated with a second brake valve 34b or 50 or 54 on the first vehicle, the controller being capable of determining if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand [0019][0021]; and an electrical output port 82d adapted to transmit an electrical deceleration signal based on the presence of the at least one of the first service brake demand and the second service brake demand [0024], a speed reducing mechanism on a second vehicle being applied based on the electrical deceleration signal.  Note a signal on port 82d is transmitted to a second vehicle and can therefore be used to apply a speed reducing mechanism.  
	Regarding claim 2, the electrical deceleration signal is transmitted to activate the speed reducing mechanism on the second vehicle if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand [0024].
	Regarding claim 3, the first service brake demand is present when the first electrical signal indicates a first control associated with the first brake valve is actuated beyond a first threshold.  Steps 112 and 122 of figure 2.
	Regarding claim 4, the first brake valve is a foot brake valve 34; and the first control is a foot brake pedal 36.
	Regarding claim 5, the first service brake demand is present when a first service brake demand pressure of at least about 3 psi is delivered from the first brake valve.  [0025]  4 psi is “at least about 3 psi”.
	Regarding claim 6, the second service brake demand is present when the second electrical signal indicates a second control 60 associated with the second brake valve 50 is actuated beyond a second threshold.  Step 122.
	Regarding claim 7, the second brake valve 54 is a tractor protection valve; and the second control is a hand brake control 60/50.
	Regarding claim 8, the second service brake demand is present when a second service brake demand pressure delivered of at least about 3 psi is delivered from the second brake valve.   [0025]  4 psi is “at least about 3 psi”.
Regarding clam 9, the second service brake demand is present when an electrical stop lamp signal is present for activating an associated stop lamp on the first vehicle.  Note when the second service brake demand signal is present (steps 114/120/122), the stop lamp is activated (step 124).  Therefore, the second demand is present when the stop lamp signal is present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US# 2018/0015873) in view of Sukonick (US# 5295551).
	Brubaker discloses a method of determining a brake actuation comprising: receiving a first electrical signal (at portion 82a-c) based on a presence of a first service brake demand associated with a first brake valve 34 or 34a on a first vehicle; receiving a second electrical signal based on a presence of a second service brake demand associated with a second brake valve 34b or 50 or 54 on the first vehicle; determining if the first electrical signal and the second electrical signal indicates the respective presence of at least one of the first service brake demand and the second service brake demand [0019][0021]; transmitting an electrical braking signal based on the first electrical signal and the second electrical signal [0024].  Brubaker fails to disclose activating the speed reducing mechanism on a second vehicle based on the electrical braking signal.  Brubaker instead uses the signal to activate a brake lamp.  Sukonick et al disclose a brake system and further teach the coordination of vehicles to mitigate traffic (abstract).  Sukonick et al teach the transmission of operator data indicative of braking demand to a second vehicle controller 8a to activate the speed reducing mechanism based on this date (Col. 5, lines 41-65 and Col. 7, lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coordination braking such as taught by Sukonick with the method of Brubaker to mitigate traffic, and improve economy while appropriately determining brake actuation whether applied from the foot or hand brake. 
	Regarding claim 11, Brubaker disclose the determination of a brake activation if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand.  [0024] In modifying Brubaker as set forth above, the method would include activating the speed reducing mechanism on the second vehicle if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand.
	Regarding claim 12, the first service brake demand is present when the first electrical signal indicates a first control associated with the first brake valve is actuated beyond a first threshold.  Steps 116 and 122.
	Regarding claim 13, the first service brake demand is present when the first electrical signal indicates the first control associated with the first brake valve is actuated beyond the first threshold of at least about 3 psi.  [0025] 4 psi is “at least about 3 psi”.
	Regarding claim 14, the second service brake demand is present when the second electrical signal indicates a second control 60 associated with the second brake valve 50 is actuated beyond a second threshold.  Step 122.
	Regarding claim 15, the second service brake demand is present when the second electrical signal indicates the second control associated with the second brake valve is actuated beyond the second threshold of at least about 3 psi.  [0025] 4 psi is “at least about 3 psi”.

Regarding claim 16, the second service brake demand is present when an electrical stop lamp signal is present for activating an associated stop lamp on the first vehicle.   Note when the second service brake demand signal is present (steps 114/120/122), the stop lamp is activated (step 124).  Therefore, the second demand is present when the stop lamp signal is present.  
Regarding claim 17, Brubaker discloses a system for determining a brake actuation comprising: a first controller 74 in a first vehicle (tractor), comprising: an electrical input port 82a-c adapted to receive a first electrical signal, based on a presence of a first service brake demand associated with a first brake valve 34 or 34a on the first vehicle, and a second electrical signal, based on a presence of a second service brake demand associated with a second brake valve 34b or 50 or 54 on the first vehicle, the controller being capable of determining if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand [0019][0021]; and an electrical output port 82d adapted to transmit an electrical deceleration signal based on the presence of the at least one of the first service brake demand and the second service brake demand [0024].  Brubaker lack a and a second controller on the second vehicle, the second controller including: a second electrical input port adapted to receive the first electrical deceleration signal; and a second electrical output port adapted to transmit a second electrical deceleration signal based on the first electrical deceleration signal, a second vehicle deceleration mechanism being activated based on the second electrical deceleration signal.  Brubaker instead uses the signal to activate a brake lamp.  Sukonick et al disclose a brake system and further teach the coordination of vehicles to mitigate traffic (abstract).  Sukonick et al teach the receipt (necessarily including an input port) of operator data indicative of braking demand to a second vehicle controller 8a to activate the speed reducing mechanism (necessarily including an output port) based on this date (Col. 5, lines 41-65 and Col. 7, lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coordination braking routines such as taught by Sukonick in the controller of Brubaker such that multiple vehicles can be coordinated to mitigate traffic, and improve economy while appropriately determining brake actuation whether applied from the foot or hand brake. 
	Regarding claims 18-19, Sukonick teach second 1a and third vehicles 1a/1b having identical controllers 8.  Figure 1.
	Regarding claim 20, the controller of Brubaker include the second electrical input port 82a-c adapted to receive a second vehicle first electrical signal, based on a presence of a second vehicle first service brake demand associated with a second vehicle first brake valve 34 or 34a , and a second vehicle second electrical signal based on a presence of a second vehicle second service brake demand associated with a second vehicle second brake valve 34b or 50 or 54, the second controller being capable of determining if at least one of the second vehicle first electrical signal and the second vehicle second electrical signal indicates the respective presence of the second vehicle first service brake demand and the second vehicle second service brake demand[0019][0021]; and the second electrical output port 82d is adapted to transmit the second electrical braking deceleration signal based on the second vehicle first electrical signal and the second vehicle second electrical signal.
	Regarding claim 21, the second vehicle 1a is in a vehicle platoon behind the first vehicle; if the second electrical input port receives at least one of the second vehicle first electrical signal and the second vehicle second electrical signal, the second electrical deceleration signal is transmitted to apply the second vehicle deceleration mechanism; and if the second electrical input port receives at least one of the second vehicle first electrical signal and the second vehicle second electrical signal, the second controller transmits, via the second electrical output port, a signal to the first vehicle that the platoon is terminated.  Note Sukonick teaches terminating the coordination if the second vehicle operator steps on the vehicle brakes.  Col. 8, lines 47-50.
	Regarding claim 22, Brubaker disclose the determination of a brake activation if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand.  [0024] In modifying Brubaker as set forth above, the first electrical deceleration signal is transmitted to apply the brakes on the second vehicle if at least one of the first vehicle first electrical signal and the first vehicle second electrical signal indicates the respective presence of at least one of the first vehicle first service brake demand and the first vehicle second service brake demand.  
Regarding claim 26, Brubaker discloses a system for determining a brake actuation comprising: a first controller 74 in a first vehicle (tractor), comprising: an electrical input port 82a-c adapted to receive a first electrical signal, based on a presence of a first service brake demand associated with a first brake valve 34 or 34a on the first vehicle, and a second electrical signal, based on a presence of a second service brake demand associated with a second brake valve 34b or 50 or 54 on the first vehicle, the controller being capable of determining if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand [0019][0021]; and an electrical output port 82d adapted to transmit a first electrical brake status signal based on the presence of the at least one of the first service brake demand and the second service brake demand [0024].  Brubaker lack a and a second controller on the second vehicle, the second controller including: a second electrical input port adapted to receive the first brake status signal; and a second electrical output port adapted to transmit a second electrical deceleration signal based on the first status signal, a second vehicle deceleration mechanism being activated based on the second electrical deceleration signal.  Brubaker instead uses the signal to activate a brake lamp.  Sukonick et al disclose a brake system and further teach the coordination of vehicles to mitigate traffic (abstract).  Sukonick et al teach the receipt (necessarily including an input port) of operator data indicative of braking demand to a second vehicle controller 8a to activate the speed reducing mechanism (necessarily including an output port) based on this date (Col. 5, lines 41-65 and Col. 7, lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coordination braking routines such as taught by Sukonick in the controller of Brubaker such that multiple vehicles can be coordinated to mitigate traffic, and improve economy while appropriately determining brake actuation whether applied from the foot or hand brake. 
	Regarding claim 27, Brubaker disclose the determination of a brake activation if at least one of the first electrical signal and the second electrical signal indicates the respective presence of the first service brake demand and the second service brake demand.  [0024] In modifying Brubaker as set forth above, the first electrical deceleration signal is transmitted to apply the brakes on the second vehicle if at least one of the first vehicle first electrical signal and the first vehicle second electrical signal indicates the respective presence of at least one of the first vehicle first service brake demand and the first vehicle second service brake demand.  


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK